I see no ground for setting aside the report of the commissioners in this case.
1. They were warranted in receiving the evidence objected to, by the decision in Cocheco Co. v. Strafford, 51 N.H. 455.
2. It is impossible for the court to say, upon ex-parte affidavits, that there was "manifest error on the part of the commissioners." The case above cited is also sufficient authority for not sending this cause to a jury.
3. The General Statutes, ch. 52, sec. 1, provide that "The selectmen shall appraise all taxable property at its full and true value in money;" and by an amendment passed July 4, 1872 (ch. 31, sec. 1), the words "as they would appraise the same in payment of a just debt due from a solvent debtor" are to be inserted after the word "money," and before the next word, in the General Statutes. And by an act passed July 10, 1874 (ch. 99, sec. 1), selectmen and assessors are required to take the following oath:
"We, the selectmen and assessors of _____, do solemnly swear, that in making the invoice for the purpose of assessing the *Page 316 
foregoing taxes we appraised all taxable property at its full value, and as we would appraise the same in payment of a just debt due from a solvent debtor."
This legislation is very clear and emphatic, and the policy of the law should be carried out by selectmen and assessors.
It should be regarded as a very reprehensible practice to appraise property for the purposes of taxation otherwise than according to its real value; and I think, myself, that the attention of the attorney-general should be called to the practice, with a view to the institution of prosecutions for perjury.
4. It is no objection to the abatement that the tax was paid without protest, and that the city has paid it over to the state and county. It is not easy to see how the amount paid over to the state and county could have been in any way affected by the amount paid to the city by the plaintiffs.
Motion denied.